DETAILED ACTION
Response to Amendment
All pending claims 1, 3, 5-8, 10-13 and 15-19 are examined in this final office action necessitated by amendment.
Response to Arguments
Applicant’s arguments, see remarks filed May 17, 2022 with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made necessitated by amendment. Oakeson and Amacker are withdrawn in favor of Ericson and Otriz. All arguments are hinged on Oakeson in view of Amacker and are moot.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12, 13 and 15-19 are rejected under 35 USC 103 as being unpatentable over Ericson et al., US 2018/0349938 “Ericson,” in view of Ortiz et al., US 2018/0293573 “Ortiz.”
In Ericson see at least:
(underlined art text is for emphasis)
Regarding claim 12: (Currently Amended) A device comprising:
a transducer that receives an input and generates a corresponding electrical signal; 
[Ericson: 0020] User devices 105, 110, and 115 may be any type of computing system. Thus, these devices can be a smartphone, laptop computer, desktop computer, tablet computer, etc. Some user devices may have a digital camera integrated into them, such as a smartphone for example.
[Ericson: 0025] Turning to FIG. 2A, a block diagram 200 is shown of one embodiment of a digital image 210. Digital image 210 depicts any possible scene, and may be generated by a user of a smartphone or digital camera.
[Ericson: 0079] In FIG. 6, one embodiment of a computer system 600 is illustrated. Various embodiments of this system may be used for the systems shown in FIG. 1, or any other computer system as discussed above and herein.
a processor that executes stored instructions to capture a media item from the electric signals generated by the transducer; 
[Ericson: 0065] Additionally, note that a merchant or other party can specify geo-fencing location data for redemption of a digital incentive token in a variety of ways. In some embodiments, a user can take an image of a real world location, and tie redemption of the image to a physical presence (e.g. as detected by a GPS device) in that real world location. In another embodiment, a user can assign one or more arbitrary physical locations for redemption of an image, or one or more arbitrary categories of location. For example, a merchant or other party could take a picture of a particular location of one of their restaurants, and specify that a digital incentive token in the image could be redeemed by anyone who is located within 100 feet of that restaurant. A merchant or other party can even acquire a picture of anything (from an outside source, or from his own camera) and allow a digital token for that image to be redeemed in any arbitrary specified location. (Note that as described herein, various actions described as being taken by a merchant can be taken by any other party as well, e.g., use of the present technology is not restricted to parties that might only be thought of traditionally as a merchant or a consumer.)
a memory storing executable instructions and captured media; and
[Ericson: 0080] In the illustrated embodiment, system 600 includes at least one instance of an integrated circuit (processor) 610 coupled to an external memory 615. The external memory 615 may form a main memory subsystem in one embodiment. The integrated circuit 610 is coupled to one or more peripherals 620 and the external memory 615. A power supply 605 is also provided which supplies one or more supply voltages to the integrated circuit 610 as well as one or more supply voltages to the memory 615 and/or the peripherals 620. In some embodiments, more than one instance of the integrated circuit 610 may be included (and more than one external memory 615 may be included as well).
a secure memory separate from the memory; 
Rejection is based upon the teachings applied to claim 12 by Ericson and further upon the combination of Ericson-Ortiz.
Additionally in Ericson see at least:
[Ericson: 0012] The present specification allows for the embedding of digital tokens, including digital incentive tokens, within a digital image. These tokens may be cryptographically encoded using an encryption key, such as a public key of a public/private key pair. An encrypted digital token may therefore be embedded within a digital image, in various embodiments, including a variety of encrypted information.
[Ericson: 0085] Further, note that digital tokens are described in various locations as being encrypted, and/or as being embedded in an image. A digital token does not have to be encrypted to be embedded in an image, but encrypting the digital token prior to embedding may enhance security. … 
Although Ericson does not expressly mention storing payment tokens in secure memory, Ortiz on the other hand would have taught Ericson techniques for storing payment tokens in secure memory.
In Ortiz see at least:
[Ortiz: 0020] Mobile and other e-commerce payments are categories of electronic payment initiated from mobile, desktop, and/or other devices, as opposed to more conventional forms of payments, such as cash, debit cards, credit cards, and/or pre-paid cards. Some mobile and e-commerce payment transactions utilize mobile or other virtual wallets, which are programs or applications on a user's device that store the user's personal information, including credentials for one or more authorized payment methods. For example, the user may input and store multiple credit card numbers, bank account numbers, coupons, loyalty, gift, and reward program account numbers, and others, and, using logical functionality built into the wallet(s), select which of several payment forms to use in association with a transaction, designate and confirm payment amounts and other transaction details, and otherwise manage or control transactions and accounts to be used in transactions. The use of secure elements, encryption, tokenization, and other techniques can be used to enhance the security of mobile and other virtual wallets and protect the user's payment credentials and other sensitive information stored inside.
[Ortiz: 0143] Alternatively, mobile device 110, 600 may be provisioned by an issuing bank or other entity, such as a trusted platform, with tokenized payment credentials corresponding to an authorized method of payment. For example, a wallet application 112, 622 or some other program or application, including those not located on mobile device 110, 600 may be used to request payment tokens from the user's issuing bank or some other entity. Such payment tokens, which may be multi or single-use or subject to other restrictions or limitations on use, once received at mobile device 110, 600 may be stored within wallet application 112, 622 or somewhere else on mobile device 110, 600. In some cases, payment tokens may be stored in a secure element 616 and accessible to a wallet application through CPU 602.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Ortiz, which store payment tokens in secure memory, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Ortiz to the teachings of Ericson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
wherein the memory stores instructions that cause the processor to: 
request and receive a payment token via a communication with a token service, wherein the payment token includes encoded information for receiving payments;
Rejection is based upon the teachings applied to claim 12 and further upon the combination of Ericson-Ortiz.
In Ericson-Ortiz see at least:
[Ericson: 0028] … Image metadata can include a creator of the image, which could be a merchant or other party who intends to use the image to embed a digital incentive, ….
[Ericson: 0034] In operation 410, in one embodiment, image processing system 120 receives a request from a first user of a first computer system to generate an image with an embedded digital token. This request may be received from merchant system 170, email system 175, social media system 180, one of user devices 105, 110, or 115, or any other system, for example. The request may be received immediately preceding the creation of a digital incentive token, or may be received some substantial amount of time beforehand (e.g., a general request to create a variety of digital incentive tokens could be sent beforehand, and therefore, one request can authorize advance creation of numerous tokens, e.g., for a marketing campaign). 
Please note: For examination purposes User Device 105 is used by a merchant to capture an image and request a digital token.
[Ericson: 0035] The embedded digital token is a digital incentive token, in various embodiments, corresponding to a potential future transaction for a good or service. In some embodiments, a user can select the image in which he or she wishes to embed a digital incentive token. For example, a merchant might use an image of a good or service that it wishes to discount via the digital incentive. A picture of a motorboat, for example, could have an embedded digital incentive token for $1000 off the boat. Likewise, a picture of a well-manicured yard would have a digital incentive token for 25% off lawn mowing services. The source image for embedding can be of any of a variety of formats, and also need not be a real-world scene (computer-generated graphics, hand drawn graphics, images from a video game, etc. may all be used). 
Please note: A digital token embedded into an image’s metadata transforms the image item, i.e. media item, to a media object.
store the payment token in the secure memory, and 
Rejection is based upon the teachings and rationale applied to claim 12.
attach metadata to the media item to form a media object, the metadata including information about at least one condition related to capturing the media item and the payment token.
Rejection is based upon the teachings and rationale applied to claim 12 and further upon the combination of Ericson-Ortiz. 
In Ericson-Ortiz see at least:
[Ericson: 0028] Image metadata 270 can include various image-related data that is not necessarily needed to be able to render a digital image on a display or printer. Image metadata 270 may contain GPS coordinates or other location information corresponding to a place associated with an image (e.g. a real world location where a picture was taken).
[Ericson: 0031] When digital token 310 is embedded within image file 260, the digital token may be stored partly or wholly within image data (e.g. using steganographic techniques) or partly or wholly stored within metadata associated with an image. 
Regarding claim 13: Rejection is based upon the teachings and rationale applied to claim 12 and further upon the combination of Ericson-Ortiz regarding data and/or time: [Ericson: 0028, 0039, 0068].
Regarding claim 15: Rejection is based upon the teachings and rationale applied to claim 12
Regarding claim 16: Rejection is based upon the teachings and rationale applied to claim 12 and further upon the combination of Ericson-Ortiz regarding PAN: [Ortiz: 0473].
Regarding claims 17 and 18: Rejections are based upon the teachings and rationale applied to claim 12 and further upon the combination of Ericson-Ortiz regarding camera and smartphone devices.
Regarding claim 19: Rejection is based upon the teachings and rationale applied to claim 12 and further upon the combination of Ericson-Ortiz regarding audio recording: [Ortiz: 0358].
Allowable Subject Matter
Claim 1, 3, 5-8, 10 and 11 are allowed.
Closest US Patent/US Patent Publication Prior Art
Ericson is the closest prior art. Forward citations of Ericson failed to reveal closer prior art. Ericson alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        August 11, 2022